Citation Nr: 0026571	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-11 723A	)	DATE
	)
	)


THE ISSUE

Whether a 1979 decision of the Board should be revised or 
reversed on the basis of clear and unmistakable error.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1970 to January 1976.

2.  Section 20.1404(a) of VA regulations require that a 
motion for clear and unmistakable error in a Board decision 
include certain information, including the date of the Board 
decision which is alleged to be the result of clear and 
unmistakable error, and, in this case, the veteran has not 
provided the date of a specific Board decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

In this case, the veteran alleges clear and unmistakable 
error in a "1979" Board decision.  On November 5, 1979, the 
Board remanded the veteran's case to the regional office.  
This remand order was not a decision on a claim, and 
therefore it cannot be revised or reversed on the basis of 
clear and unmistakable error.  The Board notes that it did 
issue a decision on the issue of an increased disability 
evaluation for low back sprain on March 12, 1980, and the 
veteran may refile a motion regarding that decision if he so 
desires without prejudice.  Because the moving party's 
motion fails to comply with the requirements set forth in 38 
C.F.R. § 20.1404(a) (1999), the motion is dismissed without 
prejudice.




ORDER

The motion is dismissed without prejudice to refiling.



		
	BETTINA S. CALLAWAY
Veterans Law Judge
	Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



